Citation Nr: 9902581	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-22 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes to the Board of Veterans Appeals (Board) 
following a December 1991 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the veterans disability rating for his 
service-connected anxiety to 30 percent and denied his claim 
for an increased (compensable) rating for his service-
connected low back disability.

(By a statement, dated in June 1996, the veteran notified the 
Cleveland, Ohio, RO that he had moved from Ohio to North 
Carolina.  His claims file was subsequently transferred to 
the appropriate RO.)

Initially, as to the veterans claim for an increased rating 
for anxiety, the Board notes that controlling law and 
regulations provide that an appeal to the Board is initiated 
by filing a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 (1998).  
Then, after a statement of the case (SOC) is issued, the 
appeal is completed by filing a substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (1998).  A substantive appeal can be set forth on a VA 
Form 9, Appeal to Board of Veterans Appeals, or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to alleged errors 
of fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the veteran, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the veteran fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
he is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 
542, 546 (1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 
(1993).

In the present case, the RO effectively denied a rating in 
excess of 30 percent for his service-connected psychiatric 
disorder in December 1991.  Notice of this action was sent to 
the veteran on December 30, 1991.  The veteran thereafter 
filed a timely NOD in January 1992.  A SOC was issued in May 
1992.  Thereafter, a VA Form 9 was received on June 11, 1992, 
but it did not include any allegation of error as to the 
issue of a disability rating for anxiety.  See 38 C.F.R. 
§ 20.202 (1998) (a substantive appeal must set forth specific 
allegation of error of fact or law.)  In fact, the only 
writing on the form, other than the veterans signature and 
date, were arguments specifically related to his claim for an 
increased (compensable) rating for his service-connected low 
back disorder.  Additionally, despite the veterans 
subsequent filing of other statements with the RO, none 
included allegations of error regarding the rating for 
anxiety.  Although the veterans representative filed a VA 
Form 646 in November 1998 that included allegations of error 
as to this issue, this presentation was submitted well after 
the time period for filing a substantive appeal had passed.  

The United States Court of Veterans Appeals (Court) has held 
that, when the Board addresses in its decision a question 
that has not yet been addressed by the AOJ, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the SOC 
provided to the veteran fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the AOJ to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that an adequate 
substantive appeal was not timely filed with respect to the 
ROs December 1991 denial of a rating greater than 30 percent 
for his service-connected psychiatric disorder.  Since the 
veteran has not yet been afforded an opportunity to present 
argument and/or evidence on the question of adequacy and 
timeliness of appeal, and because he has not been provided a 
SOC or supplemental SOC (SSOC) with respect to this issue, 
the Board will remand this matter to the RO to avoid the 
possibility of prejudice.  38 C.F.R. § 19.9 (1998).

Turning to the issue of entitlement to an increased 
(compensable) rating for a low back disorder, the Board notes 
that service connection has been granted for residuals of a 
lumbar spine injury, and this disability had been evaluated 
by the RO under Diagnostic Code 5295 (lumbosacral strain).  
See RO decision entered in April 1979.

At an October 1992 VA examination, the veteran complained of 
numbness and weakness in both his upper and lower extremities 
for the previous two to three years, as well as low back pain 
since his injury in service.  On examination, he had 
tenderness at the L5-S1 junction.  Range of motion was 
flexion to 120 degrees and extension to 0 degrees.  However, 
the veteran was unable to "deflex" and had costovertebral 
angle (CVA) pain.  X-rays showed early degenerative changes 
in the lower thoracic spine.  The diagnosis was history of 
injury to the lumbosacral spine and possible degenerative 
joint disease of the lumbosacral spine.

Subsequently, at a March 1997 VA examination, he complained 
of low back pain and pain radiating into his right foot.  He 
also reported that he lost several weeks of work because of 
his pain.  On examination, his lumbosacral spine range of 
motion was normal except that forward flexion was limited to 
80 degrees.  Additionally, neurologic testing disclosed 
subjective mild diminution of sensation along the inner 
surface of the right foot.  X-rays showed very mild 
degenerative joint disease of the lower back.  The diagnoses 
were low back pain with mild radiculopathy.  The examiner 
then indicated that further discussion as to DeLuca would be 
speculative.

Taking the foregoing into account, the Board notes that, 
because the criteria for rating low back strain under 
Diagnostic Code 5295 contemplate debility due to limitation 
of motion, further evidentiary development is yet required.  
Consideration must be given to the degree of functional loss 
caused by pain such as was complained of at the veterans 
March 1997 VA examination, as well as in his written 
statements to the RO.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  This is so despite the March 1997 
examiners comments.

Specifically, when rating musculoskeletal disability, it 
should be remembered that a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (1998).  As alluded to above, the difficulty in rating 
functional loss due to pain on use was recognized by the 
Court in DeLuca.  There, the Court noted that the VA 
examination relied upon to rate the veterans disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994), in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a full description of the effects of disability 
upon the persons ordinary activity.  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portray[ed] (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups.  Id.  This is what is now required.

When examined by VA, the veterans complaints of back pain 
were noted, and clinical findings relative to his low back 
were made, but no attempt was made to quantify the veterans 
pain in terms that can be used to apply pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate in DeLuca.  For 
example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting (such as what was 
reported at the veterans March 1997 VA examination), his 
functional loss due to pain or flare-ups may be comparable to 
a disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  As to the issue of an increased 
rating for the veterans service-
connected psychiatric disorder, the 
veteran should be contacted and notified 
of his right to submit further evidence, 
argument, and/or comment with regard to 
the question of timeliness or adequacy of 
appeal.  As to the issue of an increased 
(compensable) rating for his service-
connected low back disorder, the veteran 
should be provided an opportunity to 
supplement the record on appeal.

2.  The veteran should then be scheduled 
for VA orthopedic and neurologic 
evaluations.  The examiner(s) should 
review the claims file, examine the 
veteran, and provide findings that take 
into account all functional impairments 
due to his service-connected low back 
disorder, including whether he has 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc. due to service-connected 
disability.  Whether the veteran has 
arthritis, or for that matter any other 
back problem such as disc syndrome, which 
is due to or made worse by service-
connected disability should be 
ascertained.  Findings necessary to apply 
criteria for rating any such problem 
should be made.  The examiner(s) should 
identify each functional debility 
legitimately experienced by the veteran 
as a result of service-connected 
disability.  Functional losses as 
described in §§ 4.40, 4.45 should be 
described in terms of additional range of 
motion lost beyond that which is 
clinically observed.  See DeLuca, supra.  

3.  The RO should undertake any 
additional development suggested by the 
examiner(s) findings and opinions, or 
lack thereof.  Consideration should be 
given to the principles enunciated in 
DeLuca, supra, as well as 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).  If any benefit 
sought is not granted a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and appear at any requested hearing, the claims folder 
should be returned to this Board for further appellate 
review, if in order.  No action is required of the veteran 
until he receives further notice.  The purpose of the remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
